UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7391


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARTIN F. SALAZAR,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:06-cr-00123-MBS-1)


Submitted:   September 10, 2010         Decided:   September 20, 2010


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martin F. Salazar, Appellant Pro Se.      Dean A. Eichelberger,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Martin F. Salazar appeals the district court’s order

denying his repetitive motion for a new trial.                The district

court had previously denied several motions by Salazar for a new

trial, including two motions raising essentially the identical

“new evidence” raised in Salazar’s instant motion.                  We have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.               United

States v. Salazar, No. 1:06-cr-00123-MBS-1 (D.S.C. April 7, 2008

& June 29, 2009).       We deny Salazar’s motion for appointment of

counsel.    We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the   materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    2